689 So.2d 1312 (1997)
Steven Daniel SMITH, Appellant,
v.
Rebecca Jane SMITH, Appellee.
No. 96-2416.
District Court of Appeal of Florida, Fifth District.
March 27, 1997.
Peter Cushing, Orlando, for Appellant.
Henry L. Perla, Orlando, for Appellee.
PER CURIAM.
The judgment of dissolution of marriage is reversed, except for that portion dissolving the marriage, based on the trial court's failure to make the specific findings of fact mandated by subsection 61.08(1), Florida Statutes (1995). See Rausch v. Rausch, 680 So.2d 624 (Fla. 5th DCA 1996). We note that there is no provision in the law for "nonmodifiable permanent alimony" and order that provision stricken upon remand.[1]
REVERSED and REMANDED with instructions.
W. SHARP, GOSHORN and ANTOON, JJ., concur.
NOTES
[1]  The final judgment was signed by the Honorable Robert M. Evans, Circuit Judge of the Ninth Judicial Circuit.